t c memo united_states tax_court diana lynn taub petitioner v commissioner of internal revenue respondent docket no filed date diana lynn taub pro_se reginald r corlew for respondent memorandum opinion laro judge diana lynn taub petitioned the court to redetermine respondent's determination of deficiencies in her and federal_income_tax additions thereto and penalties for respondent determined that petitioner was liable for a dollar_figure deficiency a dollar_figure addition under sec_6651 and a dollar_figure penalty under sec_6662 for respondent determined that petitioner was liable for a dollar_figure deficiency a dollar_figure addition under sec_6651 and a dollar_figure penalty under sec_6662 the court tried this case on date the evidence consists primarily of a stipulation of four facts a stipulation of three exhibits and the scant testimony of petitioner one stipulation concerns petitioner’s residence at the time of the petition which was pembroke pines florida the other three stipulations reference the stipulated exhibits namely the subject notice_of_deficiency and petitioner's and form sec_1040 u s individual_income_tax_return petitioner's testimony including direct examination and cross-examination is pages in the transcript we must decide the issues set forth below for purposes of clarity and convenience each issue states our findings_of_fact and opinion with respect thereto issue one we decide whether petitioner is entitled to certain amounts for costs of goods sold and expenses that respondent disallowed petitioner reported these amounts on her and schedules c profit or loss from business sole-proprietorship unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar petitioner’s and schedules c report that she has an unincorporated business that provides acting modeling and art design services the schedule c reports income of dollar_figure and cost_of_goods_sold and deductions totaling dollar_figure ie cost_of_goods_sold dollar_figure advertising dollar_figure legal and professional services dollar_figure office expense dollar_figure supplies dollar_figure and utilities dollar_figure petitioner’s schedule c reports income of dollar_figure and cost_of_goods_sold and deductions totaling dollar_figure ie cost_of_goods_sold dollar_figure advertising dollar_figure legal and professional services dollar_figure office expense dollar_figure supplies dollar_figure and utilities dollar_figure respondent disallowed all of the costs of goods sold and deductions reported on petitioner’s and schedules c in part respondent determined petitioner did not prove that any of these amounts were paid or ordinary and necessary business_expenses petitioner must prove respondent's determination wrong rule a 290_us_111 petitioner has not done so she has produced no meaningful evidence rebutting respondent's determination and the record is devoid of evidence otherwise disproving it petitioner claims she had the documents necessary to disprove respondent’s determination but that the documents were either lost by her or destroyed in a hurricane we find this argument unpersuasive we sustain respondent in full with respect to this issue see finesod v commissioner tcmemo_1994_66 issue two we decide whether petitioner may deduct certain itemized_deductions that respondent disallowed petitioner reported these deductions on her and schedules a itemized_deductions petitioner’s schedule a reports the following itemized_deductions dollar_figure in interest dollar_figure of contributions by cash or check dollar_figure of contributions by other than cash or check and dollar_figure of miscellaneous deductions before the application of the 2-percent floor petitioner claims a deduction for miscellaneous deductions net of the 2-percent floor petitioner’s schedule a reports the following itemized_deductions dollar_figure of medical_expenses before application of the 5-percent floor dollar_figure of interest dollar_figure of contributions by cash or check dollar_figure of contributions by other than cash or check and dollar_figure of miscellaneous deductions before the application of the 2-percent floor petitioner claims deductions for medical_expenses and miscellaneous deductions after reducing her reported amounts by the applicable floors respondent determined that petitioner’s medical deduction was dollar_figure instead of the larger amount claimed by petitioner because of the increase in her adjusted_gross_income on account of the above-mentioned adjustments to her schedule c respondent determined that petitioner could not deduct any of the amounts that she reported for contributions for and because she had not proven that these contributions were paid or within the requirements of sec_170 respondent determined that petitioner could not deduct any of the amounts that she claimed for miscellaneous deductions for and primarily because she had not proven that these deductions were paid or otherwise allowable as deductible expenses for the same reasons as above we sustain respondent’s determination with respect to this issue see finesod v commissioner supra issue three we decide whether petitioner is entitled to a credit for dependent_child care expenses for the taxable_year on her form_2441 child and dependent care expenses petitioner reported that she paid dollar_figure to morris w taub as petitioner wrote on her form_2441 dependent brother alcoholic became too depressed and ill to work and could not find a job i paid all expenses for food clothing storage of personal belongings moving_expenses car payment and housing he committed suicide in march of i also paid burial expenses respondent determined that petitioner was not entitled to her claimed credit because petitioner had not shown that the dollar_figure listed on form_2441 was paid or attributable to dependent_child expenses for the same reasons as above we sustain respondent’s determination with respect to this issue see finesod v commissioner supra issue four we decide whether petitioner is liable for the additions to her and taxes determined by respondent under sec_6651 respondent determined that petitioner failed to file timely and federal_income_tax returns and that petitioner failed to show that her failure was due to reasonable_cause petitioner mailed her and form sec_1040 to respondent on date and respondent received both returns on date petitioner did not receive an extension to file her form_1040 sec_6651 imposes a monthly charge equal to percent of the amount of tax that should have been shown on the return subject_to a maximum charge of percent in order to avoid this charge addition_to_tax petitioner must prove that her failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite when petitioner mailed her form sec_1040 to respondent on date petitioner attached a note stating that she had given these returns to morris w taub and her sister-in-law to mail the letter also states that petitioner had recently felt that these returns had not actually been mailed with respect to this letter we find the assertions contained therein to be unbelievable petitioner’s form_1040 reflects that she signed it on date petitioner’s form_1040 reflects that she signed it on date morris w taub however apparently died in date because the record does not disprove respondent's determination under sec_6651 we sustain it issue five we decide whether petitioner is liable for the and accuracy-related_penalties determined by respondent under sec_6662 respondent determined that petitioner was liable for these penalties because her underpayments were due to negligence or disregard of rules or regulations see sec_6662 c sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is due to negligence to avoid this penalty petitioner must prove that she made a reasonable attempt to comply with the provisions of the internal_revenue_code or that she was not careless reckless or in intentional disregard of rules or regulations see sec_6662 see also rule a welch v helvering supra pincite petitioner has failed to do so thus we sustain respondent for the foregoing reasons decision will be entered for respondent
